EXHIBIT 4.2 Execution Version AptarGroup, Inc. First Amendment Dated as of November 30, 2010 to Note Purchase Agreement Dated as of July31, 2008 Re:$25,000,000 aggregate principal amount 5.41% Senior Notes, Series 2008-A-1, due July31, 2013 $75,000,000 aggregate principal amount 6.03% Senior Notes, Series 2008-A-2, due July31, 2018 First Amendment to Note Purchase Agreement This First Amendmentdated as of November 30, 2010 (the or this “First Amendment”) to the Note Purchase Agreement dated as of July31, 2008 is between AptarGroup, Inc., a Delaware corporation (the “Company”), and each of the institutions which is a signatory to this First Amendment (collectively, the “Noteholders”). Recitals: A.Pursuant to that certain Note Purchase Agreement dated as of July31, 2008 (the “Note Purchase Agreement”) between the Company and each of the purchasers listed in ScheduleA thereto, the Company has heretofore issued $25,000,000 aggregate principal amount of Notes designated as its 5.41% Senior Notes, Series2008-A-1, due July31, 2013 (the “Series2008-A-1 Notes”) and (ii)$75,000,000 aggregate principal amount of Notes designated as its 6.03% Senior Notes, Series 2008-A-2, due July31, 2018 (the “Series 2008-A-2 Notes”, and together with the Series2008-A-1 Notes, the “Series2008-A Notes”). B.The Noteholders are the holders of more than 50% of the principal amount of the Series 2008-A Notes outstanding as of the date of this First Amendment (exclusive of Notes owned by the Company or any of its Affiliates). C.The Company and the Noteholders now desire to amend the Note Purchase Agreement in the respects, but only in the respects, hereinafter set forth. Now, therefore, upon the full and complete satisfaction of the conditions precedent to the effectiveness of this First Amendment set forth in Section 3.1 hereof, and in consideration of good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Company and the Noteholders do hereby agree as follows: Section1. Amendments. Section1.1.Section 10.2(i) of the Note Purchase Agreement shall be and is hereby amended by deleting the period at the end of the first sentence and adding the following proviso at the end of the first sentence: and provided, further, that no Lien created, assumed or incurred pursuant to this Section 10.2(i) shall secure the Bank Credit Agreement or related guaranties unless the Notes are also secured equally and ratably pursuant to an agreement reasonably satisfactory to the Required Holders. AptarGroup, Inc. First Amendment Section1.2. The following shall be added as a new Section 22.8 to the Note Purchase Agreement: Section 22.8.FASB 159.For purposes of determining compliance with the financial covenants contained in this Agreement, any election by the Company to measure an item of Indebtedness using an amount other than par (as permitted by FASB 159 or any similar accounting standard) shall be disregarded and such determination shall be made as if such election had not been made. Section1.3. ScheduleB of the Note Purchase Agreement shall be and is hereby amended by deleting the definition of “Capital Lease” and replacing it with the following: “Capital Lease” means, at any time, a lease with respect to which the lessee is required concurrently to recognize the acquisition of an asset and the incurrence of a liability in accordance with GAAP as in effect on November 30, 2010. Section1.4. The following shall be added as a new definition in alphabetical order to Schedule B of the Note Purchase Agreement: “Bank Credit Agreement” means that certain Amended and Restated Multicurrency Credit Agreement dated as of July 31, 2006 among the Company, AptarGroup Holding SAS, Bank of America, N.A., as administrative agent, and the other commercial banks from time to time parties thereto, as the same may from time to time be amended, modified, extended, replaced, refinanced or renewed. Section2. Representations and Warranties of the Company. Section2.1. To induce the Noteholders to execute and deliver this First Amendment (which representations shall survive the execution and delivery of this First Amendment), the Company represents and warrants to the Noteholders that: (a)this First Amendment constitutes the legal, valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as such enforceability may be limited by (i)applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting the enforcement of creditors’ rights generally and (ii)general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law); (b)the Note Purchase Agreement, as amended by this First Amendment, constitutes the legal, valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as such enforceability may be limited by (i)applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting the enforcement of creditors’ rights generally and (ii)general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law); -2- AptarGroup, Inc.
